NUMBERS 13-06-421-CR

 						   13-06-422-CR
 						   13-06-423-CR
         					   13-06-424-CR

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: DAVID BAILEY
 
On Petition for Writ of Mandamus.                                                                                                                      

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Castillo

Memorandum Opinion Per Curiam


	Relator David Bailey, an inmate appearing pro se, seeks a writ of mandamus
compelling the trial court to correct the judgment in the underlying criminal matters to
reflect that the sentences imposed are to run concurrently rather than consecutively and
that the accumulation order be removed from the judgment.  
	As is the case with any mandamus proceeding, the relator has the burden to provide
a record sufficient to establish his right to mandamus relief.  Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992) (orig. proceeding); Tex. R. App. P. 52.7(a)(1) (relator must file with
his petition a copy of every document that is material to his claim for relief and that was
filed in any underlying proceeding).  In this case, Bailey has not provided a mandamus
record sufficient to establish his right to the relief requested.  Accordingly, the petition for
writ of mandamus is DENIED.
   
							PER CURIAM


Do not publish.
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this the 31st day of July, 2006.